 1
 2
 3
 4
 5                                 UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7                                           FRESNO DIVISION
 8
                                      )                   Case No.: 1:19-cv-00452-SAB
 9   LAUREN KNIGHT,                   )
                                      )                   ORDER GRANTING DEFENDANT’S
10            Plaintiff,              )                   UNOPPOSED REQUEST FOR EXTENSION
                                      )                   OF TIME
11       vs.                          )
                                      )                   (ECF No. 18)
12                                    )
     COMMISSIONER OF SOCIAL SECURITY, )
13                                    )
                                      )
14            Defendant.              )
15            On March 18, 2020, the Commissioner of Social Security (“Defendant”) filed an
16   unopposed request for an extension of time to file an opposition to Lauren Knight’s (“Plaintiff”)
17   opening brief. The Court finds good cause exists to grant the unopposed request.
18            Accordingly, IT IS HEREBY ORDERED that:
19            1.      Defendant’s unopposed request for an extension of time to file an opposition to
20                    Plaintiff’s opening brief is GRANTED;
21            2.      Defendant’s opposition shall be filed on or before April 20, 2020; and
22            3.      Plaintiff’s reply, if any, shall be filed on or before May 5, 2020.
23
     IT IS SO ORDERED.
24
25   Dated:        March 19, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27
28


                                                    1
